

113 HR 3797 IH: To repeal an annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3797IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. DesJarlais introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo repeal an annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.1.Repeal of annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62Section 403 of the Bipartisan Budget Act of 2013 is hereby repealed, and the provisions of law amended by such section are restored as if such section had never been enacted.